 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   KEVIN SHORT,

 9                              Plaintiff,                 Case No. C18-5112 MLP

10          v.                                             ORDER

11   COMMISSIONER OF SOCIAL
     SECURITY,
12
                                Defendant.
13

14
            This matter comes before the Court on remand from the Ninth Circuit, with instructions
15
     to vacate the Commissioner’s decision and remand under sentence six of 42 U.SC. 405(g) for
16
     further consideration of the 2017 VA disability rating decision and the compensation and
17
     pension examinations. The administrative law judge shall consider this evidence and reconsider
18
     any part of the Commissioner’s decision impacted by that evidence.
19
            The Court will retain jurisdiction over the action pending further administrative
20
     proceedings. See Melkonyan v. Sullivan, 501 U.S. 89, 98-102 (1991). If the outcome of those
21
     proceedings is unfavorable to Plaintiff, he may seek judicial review by reinstating this case rather
22
     than by filing a new complaint. If the outcome is favorable to Plaintiff, the parties will move this
23
     Court for entry of judgment.
24

25
     ORDER - 1
 1
           Dated this 4th day of May, 2021.
 2

 3

 4                                            A
                                              MICHELLE L. PETERSON
 5                                            United States Magistrate Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER - 2
